Title: [November 1775]
From: Adams, John
To: 



      
       William Smith’s Bill for Sundry Medicines.
       
      
      
      
       
        Philadelphia Novr. 13th.1775
       
       
     Mr. John AdamsBought of William Smith.
     
       At the Rising Sun in Second Street between Market and Chestnut Streets.
     
     
      2 ozs. Cinnamon
      £0:
      6:
      0
     
     
      1 oz. Turkey Rhubarb
      
      2:
      6
     
     
      1 oz. Cloves
      
      2:
      
     
     
      1 oz. Pink Root
      
      1:
      
     
     
      
      £  
      11:
      6
     
    
   
        Recd. the Contents for Dr. Wm. Smith per Malachy Salter Junr.
       
      
      
       
        
   
   M-Ar: vol. 210. A printed form filled in.


       
      
      

      
       Ann Smith’s Bill for Laundry. 
       
      
      
      
       
     John Adams Esqr. to An Smith Dr.
     
     
      
      
      £
      s
      d
     
     
      Novr. 29
      For washing of Seven doz. and 4 pieces of Lining at 3/6 per doz
      1
      5
      4
     
     
      
      For mending
      0
      3
      9
     
     
      
      
      1
      9
      1
     
    
   
        Received the Contents per Me Ann Smith
       
      
      
       
        
   
   M-Ar: vol. 210. Endorsed by JA.


       
      
      

      
       List of Persons Suitable for Naval Commands, November 1775
       
      
      
      
       Captn. Isaac Sears
       Thos. Randall
       John Hanson
       Christopher Miller
       John Harrison.
       Dudley Saltonstall
       Eseck Hopkins.
       Abraham Whipple.
       Souther.
       James Dougherty
       Thomas More.
       Reed.
       Charles Alexander.
       Michael Corbitt.
       Davinson.
       Clement Lempriere. S.C.
       Obrian.
       Carghill.
       John Lawrence.
       Alexander
       Faulkner.
       Simeon Sampson. P.
      
      
       
        
   
   This list, not printed by CFA in his edition of the Diary, was written inside the back cover of D/JA/24. Since the names were obviously put down at different times, the list may be supposed a running memorandum of persons suggested for commands in the naval force for which Congress was being forced to plan in the last months of 1775; see entries of 7 and 30 Oct. and notes, above.


        
   
   On 2 Nov. Congress voted $100,000 for the work of the committee on armed vessels or “naval committee,” and authorized it “to agree with such officers and seamen, as are proper to man and command said vessels” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:316). Probably the present list of qualified officers was begun at that moment. On 5 Nov. JA wrote to Elbridge Gerry, a member of the Massachusetts House: “I must ... intreat you to let me know the Names, Places of Abode, and Characters, of such Persons belonging to any of the seaport Towns in our Province, who are qualified for Officers and Commanders of Armed Vessells” (NHpR). Gerry must have brought this and JA’s related inquiries before the House, for a partial copy of his letter is among the papers of that body, docketed “Mr. Speaker Mr. Gerry Colo. Orne,” evidently a committee to whom it was referred (M-Ar: vol. 207). On the same day (5 Nov.) JA had addressed a very similar appeal to James Warren, speaker of the House (MHi; Warren-Adams LettersWarren-Adams Letters: Being Chiefly a Correspondence among John Adams, Samuel Adams, and James Warren (Massachusetts Historical Society, Collections, vols. 72–73), Boston, 1917–1925; 2 vols., 1:174–175), and Warren replied in detail on 14–16 Nov., naming Simeon Sampson and Daniel Souther as good officer candidates (Adams Papers; same, p. 181–186). Souther was well up on JA’s list, but Sampson is the last name there and may have been added upon receipt of Warren’s letter. If this is so, it fixes an approximate closing date for the list, say soon after 20 November.


        
   
   On 22 Dec. the committee reported to Congress the names of the officers it had already appointed (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 3:443). Of the five senior officers—Ezek Hopkins, “commander in chief of the fleet,” and Saltonstall, Whipple, Biddle, and John Burroughs Hopkins, captains—three are on JA’s list. Others from that list obtained Continental commands later on, and still others served as privateers or in state naval forces, but detailed annotation of these names must be left to naval historians.


       
       
        
   
   Doubtless a repeated entry for Charles Alexander, above.


       
       
        
   
   An alphabetical arrangement, with the names filled in and corrected and the colonies with which they were associated, follows. Since many of the names are common ones, some of the identifications must be considered tentative: Charles Alexander, Penna. James? Cargill, Mass. Michael Corbet, Mass. Samuel Davison, Penna. James Dougherty, probably Penna. Nathaniel Falconer, Penna. John Hanson, Md. John Harrison, Md. Ezek Hopkins, R.I. John Lawrence, probably Conn. Clement Lempriere, S.C. Christopher Miller, N.Y. Thomas Moore, Md. Jeremiah O’Brien, Mass. Thomas Randall, N.Y. or Penna. Thomas Read, Del. Dudley Saltonstall, Conn. Simeon Sampson, Mass, (the “P.” following his name must stand for Plymouth, his home port.) Isaac Sears, Mass. Daniel Souther, Mass. Abraham Whipple, R.I.


       
      
     